Exhibit 10.38A

 

TO: William A. Shumaker

 

RE: EXTENSION OF CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

Pursuant to Section 1(b) of your Change of Control Employment Agreement (the
“Agreement”), dated as of November 12, 1999, the term of the Agreement, as
stated in Section 1(b) thereof, is hereby extended so that the Agreement, as
extended, will end on November 12, 2008.

 

In all other respects, the Agreement is reaffirmed and remains unchanged.

 

IN WITNESS WHEREOF, this Extension Agreement, pursuant to authorization from the
Board of Directors of the Company, is executed in the Company’s name and on its
behalf as of the day and year shown herein.

 

Date: March 22, 2005

 

/s/ William A. Shumaker William A. Shumaker KEWAUNEE SCIENTIFIC CORPORATION By:
 

/s/ Eli Manchester, Jr.

       

Eli Manchester, Jr.

   

Its:

 

Chairman of the Board

 